400 Howard Street P.O. Box 7101 San Francisco, CA 94105 Tel +1 Fax +1 andrew.josef@blackrock.com January 9, 2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: iShares, Inc. (the “Company”) Securities Act File No. 33-97598; Investment Company Act File No. 811-09102 Ladies and Gentlemen: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, and on behalf of the Company, please accept this letter as certification that the Prospectuses and Statements of Additional Information, each dated December 30, 2011, do not differ from those contained in the following Post-Effective Amendments to the Company’s Registration Statement on Form N-1A, filed electronically on December 30, 2011: Series Post-Effective Amendment No. iShares MSCI Emerging Markets Asia Index Fund iShares MSCI Emerging Markets Consumer Discretionary Sector Index Fund iShares MSCI Emerging Markets EMEA Index Fund iShares MSCI Emerging Markets Growth Index Fund iShares MSCI Emerging Markets Value Index Fund iShares MSCI World Index Fund If you have any questions, please do not hesitate to contact Benjamin J. Haskin of Willkie Farr & Gallagher LLP at (202) 303-1124 or me at (415) 670-2059. Yours truly, /s/ Andrew Josef Andrew Josef, Esq. cc:Benjamin J. Haskin, Esq.
